Citation Nr: 0409862	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  98-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
left bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1976 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2001, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was remanded to 
the RO for additional development in June 2001 and in August 2003.

The June 2001 Board remand referred the issues of entitlement to 
service connection for right foot, left leg, left knee, and left 
hip disorders to the RO for appropriate action.  As these matters 
have not as yet been addressed by the RO, they are again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of her claim and has sufficiently notified her of 
the information and evidence necessary to substantiate the claim.

2.  The veteran is presently receiving the maximum schedular 
rating possible for residuals of left bunionectomy; the case does 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.



CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of left 
bunionectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 5280 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West 2002)) became law.  Regulations implementing the VCAA 
have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in April 2002.  

The United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), has held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes that 
the decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, the RO denied entitlement to an increased 
evaluation in a July 1997 rating decision.  Only after that rating 
action was promulgated did VA provide notice regarding what 
information and evidence was needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 422.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 422.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on April 2002 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the veteran.  
The veteran has been provided every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
VA's General Counsel, however, in a precedent opinion held that 
the Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  VAOPGCPREC 1-2004 (February 24, 2004).  It 
was further noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

In this case, although the April 2002 VCAA notice letter provided 
to the veteran did not specifically address all these identified 
elements, the Board finds that she was otherwise fully notified of 
these matters, including the need to give to VA any evidence 
pertaining to this claim.  In fact, she received actual 
notification by various documents issued during the course of this 
appeal and the specific language of 38 C.F.R. § 3.159(b)(1) was 
cited in the November 2003 supplemental statement of the case.

All the VCAA requires is that the duty to notify be satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, because each of the content requirements of a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  In this case, the 
veteran's active duty service medical records and all identified 
and authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  She was notified of 
the evidence that had been obtained by VA during the course of 
this appeal and on several occasions requested to provide 
information identifying evidence pertinent to this claim.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board notes 
that a specific VA medical opinions pertinent to the veteran's 
increased rating claim were obtained in January 1998 and April 
2002 and that the available medical evidence is sufficient for an 
adequate determination.  Although the April 2002 examiner noted, 
in essence, that further investigation may be warranted to 
determine if left foot symptoms were due to gout, the Board finds 
additional development as to this matter is not required because 
service connection has not been established for gout nor has any 
evidence been provided indicating it could be in any way related 
to the service-connected disability.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA as to 
the issues addressed in this decision have been fulfilled.  

Increased Rating Claim
Factual Background

Service medical records show the veteran complained of fairly 
constant pain to the left great toe with radiation up to the 
ankle.  Records show she underwent a modified McBride bunionectomy 
with adductor release to the left foot in August 1982 for a hallux 
valgus deformity.  X-ray examination in June 1983 noted that, 
other than evidence of bunionectomy, the study was normal.

In a March 1993 rating decision the RO, in pertinent part, 
established service connection for residuals of left bunionectomy 
and denied service connection for an acute and transitory left 
ankle disorder.  A 0 percent rating was assigned for residuals of 
left bunionectomy.  In a July 1995 rating decision the RO granted 
an increased 10 percent rating for residuals of left bunionectomy 
and denied service connection for a left knee disorder.

VA medical records show the veteran underwent left first 
metatarsophalangeal joint arthrodesis in August 1995.  An October 
1996 orthopedic service report noted the veteran stated she had 
experienced significant improvement over the previous month, 
especially when wearing well-padded, wide toe box shoes.  It was 
noted that x-rays showed the structures were in good position and 
that the fusion was a solid mass.  

On VA examination in January 1998 the veteran complained of a 
painful first ray of her left foot and that she was especially 
tender to the dorsal aspect of her toe at the site of some 
prominent hardware.  The examiner noted a 6 centimeter (cm) scar 
to the foot with palpable hardware underneath.  There was good 
correction of her valgus deformity, but an overly pronated toe 
with minimal motion that was extremely painful to her.  There was 
crepitus and pain on motion.  She had callosities to the lateral 
aspect of her foot due to walking.  The toe was sensate with brisk 
capillary refill.  The diagnosis was status post bunion deformity, 
status post surgical correction, with persistent pain and loss of 
motion.

In statements in support of her claim the veteran asserted her 
left foot disability had increased in severity and that a higher 
rating was warranted.  At a personal hearing in October 1999 she 
testified, in essence, that the disorder caused her to walk 
abnormally.  She stated she experienced extreme pain to the toe, 
even with accidental touch, and that she had fallen several times 
because of the disorder.  She reported she had previously worked 2 
full-time jobs, simultaneously, in nursing and cosmetology, and 
that she had terminated her nursing employment because of problems 
with her foot.  She reported she was presently working for a 
health insurance company part-time from her home.  

VA medical records show that in November 1999 the veteran 
underwent removal of orthopedic hardware from the left first 
metatarsophalangeal joint.  Records also show she was provided 
orthopedic shoes and instructed in walking techniques.

At her personal hearing in March 2001 the veteran testified that 
she had experienced pain and problems with her toe since active 
service.  She stated her symptoms had improved since the bones 
were fused, but that she continued to have some problems with 
swelling and inflammation.  She reported that she worked at home, 
part-time, and that she did not lose any time from work because of 
her foot disability.  

On VA examination in April 2002 the veteran reported she did 
fairly well unless her left big toe was inflamed.  She stated she 
experienced such flare-ups approximately 10 times per year and 
that the episodes lasted from 2 to 5 days.  The examiner noted 
there was a 6 cm anterior longitudinal scar overlying the left big 
toe and a 4 cm medial longitudinal scar.  The left first 
metatarsal phalangeal joint was in 10 degrees of valgus and was 
fused.  There were no bunions to the left foot and the skin and 
nails were normal.  There was a mild dorsal corn to the second toe 
and a callous underlying the fifth metatarsal head.  The arch was 
normal on weight bearing and non-weight bearing.  It was noted 
that x-rays of the left foot, other than effusion to the first 
metatarsophalangeal joint, were normal.  The diagnosis was left 
big toe pain, status post bunionectomy and fusion at the first 
metatarsophalangeal joint.

In a February 2003 statement in support of her claim the veteran 
reported that she experienced constant pain and swelling to the 
left foot.  She stated she had also experienced episodes when her 
left toe would swell to the point such that she could not wear 
shoes or apply any pressure on her foot.  

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 
4.1 (2003).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 
4.3 (2003).

The Rating Schedule provides a 10 percent rating for unilateral 
hallux valgus with resection of metatarsal head or when the 
disability is severe, if equivalent to amputation of great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2003).

Based upon the evidence of record, the Board finds the veteran is 
presently receiving the maximum schedular rating possible for her 
service-connected residuals of left bunionectomy.  Although higher 
ratings are possible under diagnostic codes pertaining to other 
foot disabilities, the presently applied diagnostic code most 
appropriately addresses the disorder for which service connection 
has been established.  The record clearly shows that during active 
service the veteran was treated for left foot hallux valgus and 
that service connection has been established for the residuals of 
treatment for that disorder.  There is no evidence of any present 
malunion or nonunion to the tarsal or metatarsal bones and no 
evidence of any incident that may be more accurately described as 
a foot injury related to the service-connected disorder.  
Therefore, the Board finds higher alternative or separate ratings 
under alternative rating criteria are not warranted.  

With respect to the veteran's complaints of pain, the Court has 
held that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under §§ 
4.40 and 4.45.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board finds, however, 
that Code 5280, does not evaluate foot disability with respect to 
range of motion; therefore, sections 4.40 and 4.45, with respect 
to pain on motion, are not applicable.  Johnson, 9 Vet. App. at 
11.  The Court has also held that section 4.40 did not require a 
separate rating for pain, but provided guidance for determining 
ratings under other diagnostic codes assessing musculoskeletal 
function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board further finds that there is no probative evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related 
this service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the Board finds the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
left bunionectomy is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



